DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 9/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
During a telephone conversation with James E. Cole on 9/28/2022 a provisional election was made without traverse to prosecute the invention of Species A (Figs. 1-2, 5), claims 1-9, 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 10, 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022 and the telephone conversation on 9/28/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2019/0217999).
Regarding claim 1, 
Referring to Figs. 1A-1B, Wood teaches a cooler 100 with a lid, the cooler comprising: a cooler body 102; and a lid 104 designed to cover a cavity 126 of the cooler body, wherein the lid comprises an outer section 117 and an inner section (e.g. bottom 144 or bottom wall 119, see Fig. 5), wherein the lid is a blow-molded lid (see par. 30). 
Wood does not teach that the lid is a two-color lid, wherein a color of the outer section is different from a color of the inner section. 
However, it is noted that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I).
Here, the color(s) of the lid is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art of Wood. 
Regarding claim 2, 
Wood teaches wherein the lid is a single-piece lid (see pars. 48, 59).
Regarding claim 3,
Wood teaches wherein the inner section of the lid is hidden from view when the lid is closed (see Fig. 1).
Regarding claim 4,
Referring to Fig. 5, Wood teaches wherein the cooler body includes an outer shell 123 and a liner 121, wherein the liner is positioned in a cavity of the outer shell.
Regarding claim 5,
Wood does not teach wherein a color of the liner is same as the color of the inner section of the lid.
However, it is noted that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I).
Here, the color(s) of the liner relative to the inner section of lid is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art of Wood. 
Regarding claim 6,
Wood does not teach wherein a color of the outer shell is same as the color of the outer section of the lid.
However, it is noted that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I).
Here, the color(s) of the outer shell relative to the outer section of the lid is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art of Wood. 
Regarding claim 7,
Wood teaches that the chest 102 may be formed by the process of blow molding or injection molding (see par. 30). Wood also teaches that the chest (e.g. outer shell and liner) may be formed as separate components coupled together (see par. 59). However, Wood does not specifically teach that  the outer shell is a blow-molded shell and wherein the liner is an injection-molded liner.
In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Regarding claim 8,
Wood teaches wherein the lid is rotatably attached to the cooler body (see par. 29). 
Regarding claim 9,
Wood teaches a handle 146 attached to the cooler body (see par. 34).
Regarding claim 11, 
Wood teaches wherein the lid is made from plastic (see par. 30).
Regarding claim 12,
Wood teaches wherein the outer shell is made from plastic (see par. 30). 
Regarding claim 13,
Wood teaches wherein a space between the outer section and the inner section is at least partially filled with foam (e.g. insulation 125, wherein it is known in the art that insulation for a cooler comprises foam).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelican teaches a 20 qt cooler with an outer section of a lid, and an outer shell of one color, and an inner section of the lid and a liner of a second color. 
2DTodd teaches a cooler test utilizing a cooler comprising a two-color lid, wherein the lid comprises an outer and inner section of different colors; an outer shell of the same color as the outer shell, and a liner of the same color as the inner section. 
Muehlhauser teaches that a lid, handle, or outer shell of a cooler 100 may be different colors to provide pleasing aesthetics; and a permanent or removable liner 34 which is injection molded and comprising foamed insulation 32 (see pars 38, 40).  
Anderson teaches an extrusion blow molding method to form first and second colors of plastic to form an inner layer of a first color, and an outer layer of a second color (see abstract). Anderson teaches that said method may be used for coolers (see par. 60). 
Grepper teaches a cooler comprising inner and outer shells of different colors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763